DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
In claim 1, "determining, based on said transmitted light signal being detected, if a level of" in lines 8, should be changed to –determining, based on said transmitted light signal being detected, when a level of--. 
when --. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 6-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over LUNDIN et al (US 20180095000 A1) (herein after LUNDIN) in view of ANDO et al (US 20180141090 A1) (herein after ANDO).
As to claims 1-2, 6-10 and 12-16, LUNDIN discloses a system/method for determining integrity of a sealed container comprising at least one gas [¶0060], said system/method comprising:
 [When performing a combination of changing the gas pressure, gas composition, or gas concentration, this may be done either simultaneously, for example by applying an over pressure or underpressure together with a change in gas concentration or composition…¶0057];  an optical sensor sensitive to said at least one gas [An optical sensor 14 is applied to the outside of the container, the sensor consisting of a light source 15 and a light detector 16…¶0061], and said sensor is configured for transmitting a light signal across at least a portion of an outside surface of at least one side of said container [the sensor is designed or adjusted to detect the spectroscopic signal of at least one of the gases that are present inside the container…¶0061][the optical sensor consists of a sensor based on tunable diode-laser absorption spectroscopy (TDLAS)…¶0062]; 
 a control unit for determining, based on a detected transmitted light signal, when a level of said at least one gas inside said container has changed outside of said container [The laser light is guided to the sample 103 via optical fibres 106 and a hand held fibre head 108.  The scattered light emerging out from the sample is acquired by a detector and the generated signal is sampled by a computer 107…¶0064][ A pump 13 may be used to at least partially change the gas pressure, gas composition, gas concentration or a combination of these in the surrounding of the container…¶0060][ Depending on the size of the leak one intends to detect, it may be preferable to wait some time after the change to the gas concentration, gas composition or gas pressure of the surrounding has been performed before performing the sensor measurement, to allow a sufficient amount of at least one gas present in the container…¶0084].


[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].
The system/method wherein said sensor comprises a light source and a 
Detector [¶0060], and wherein said sensor is configured for transmitting said light 
signal between said light source and said detector, and said detected 
transmitted light signal is an absorption signal, such as Tunable diode laser 
absorption spectroscopy signal [the sensor is designed or adjusted to detect the spectroscopic signal of at least one of the gases that are present inside the container…¶0061][the optical sensor consists of a sensor based on tunable diode-laser absorption spectroscopy (TDLAS)…¶0062][¶0038].

	The method comprising flushing a surrounding of said container 
with a neutral gas, such as with nitrogen (N2), between or during transmittal 
of said light signal [The enclosure is then filled with a gas composition 
different from air, such as nitrogen.  Then, the gas concentration is again 
measured using the optical sensor.  A lower reading compared to the baseline is 
indicative of a leak.  An advantage of this example compared to performing the 
optical measurement in vacuum, or near vacuum, is that the spectroscopic 
linewidth of the gas inside the container is essentially the same…¶0088]. 
 	The method/system where the at least one gas inside said container is 
carbon dioxide (CO2) [The presence of, or increased concentration of, 
the different gas inside the container is indicative of a leak.  In some 
examples, the different gas may consist of carbon dioxide…¶0089].
The method comprising, injecting a second gas to create a flow around said package for transporting said at least one gas inside said container to said light signal [the container is transported on a conveyance band through a surrounding being a partial enclosure, such as a tunnel, or a walled space.  Inside this partial enclosure a pump may be used to apply a change to the gas pressure, gas composition, gas concentration or any combination thereof…¶0090].
The system wherein an extractor or suction member, such as holes connected to a pump, or a fan, is arranged close to said sensor for increasing a concentration of said at least on gas adjacent said optical sensor [The surrounding may for example be an enclosure, a partial enclosure or an open surrounding.  A pump 13 may be used to at least partially change the gas pressure, gas composition, gas concentration or a combination of these in the surrounding of the container…¶0060][¶0061].
The system wherein a roof is arranged over said sensor for increasing a concentration of said at least on gas adjacent said optical sensor [A test bottle made of white plastic was prepared to have a leak with specific characteristics: a capillary tube with a diameter of 30 .mu.m was inserted through the cap.  The bottle was subjected to a measurement using a tunable diode-laser absorption spectroscopy sensor at 760 nm, to detect oxygen gas non-intrusively inside the bottle…¶0085][increase of the concentration of at least one gas inside the container as result of the leak, or a variation in the gas pressure inside the container, or the introduction of a new gas species inside the container due to the leak…¶0059].
The system wherein more than one sensor is arranged at different sides of said container [¶0061].
The system where a device is configured for injecting a second gas in order to create a flow around said package for transporting said at least one gas to said light signal [a first gas or mix of gases may be applied to the surrounding and the change in signal is detected, thereafter is a second gas or mix of gases applied to the surrounding and the change in signal is again detected…¶0019][¶0057, 0059].

LUNDIN discloses all the features of the claimed invention except the limitation such as: “a member for applying a mechanical force to at least one side of said container”.
However, ANDO from the same field of endeavor discloses a member for applying a mechanical force to at least one side of said container [@fig.1, the container is configured so that a mechanical force such as shaking or rotating can be added to the target to be released…¶0080][ The term "the container to which the mechanical force can be applied" means a container which can apply the mechanical force to the introduced target to be released by rotation or vibration of the container itself…¶0081][ the container is shaken or rotated and moved so as to apply a mechanical force to the target to be released in the container…¶0084].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the . 
	

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LUNDIN et al in view of ANDO et al  and further in view of Dickinson et al (US 20090220303 A1) (herein after Dickinson).
As of claims 3 and 11, LUNDIN when modified by Abdo discloses all the features of the claimed invention except the limitation such as: “The system/method wherein said member is a deformation member, such as a roller or a glider”.
However, Dickinson from the same field of endeavor discloses a deformation member, such as a roller or a glider [deformation rollers 38 or guide sleeves 49…¶0054].
	
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of LUNDIN when modified by Abdo such that the member is the deformation member, such as the roller or the glider as taught by Dickinson, for the advantages such as: to improve the optical signal collection efficiency.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over LUNDIN et al in view of ANDO et al and further in view of Xu et al (US 20180188164 A1) (herein after Xu).
As of claims 4, LUNDIN when modified by Abdo discloses all the features of the claimed invention except the limitation such as: “The system/method wherein said container is a MAP food package, such as a bag or a tray”.
However, Xu from the same field of endeavor discloses wherein a container which is a MAP food package, such as a bag or a tray [Examples of such containers but not limited to are, flexible bags, e.g. bags made of plastic, or a tray with, for example, a covering cling films or plastic wrap, trays made of semi-rigid or rigid plastic used for food stuff…¶0006][ Tray packages with MAP consist of a rigid plastic tray that may be transparent or colored.  To protect the food contents, the tray is filled with a gas mixture and a plastic film is sealed around the edges of the tray…¶0129].
	
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of LUNDIN when modified by Abdo such that the container which is the MAP food package, such as the tray as taught by Xu, for the advantages such as: determining an optical path length in containers with flexible or variable and optically transparent or translucent walls.

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over LUNDIN et al in view of ANDO et al and further in view of Salmi et al (US 20040134840 A1) (herein after Salmi).

However, Salmi from the same field of endeavor discloses a method of determining integrity of said container in-line, such as at a convey belt [integrity of each group 20 of packages 2 is possible only if the duration of the stop on the conveying belt 3 is such to allow the reference force to be applied by the first pressing element 4 for a time sufficient for possible integrity and/or seal deficiencies of the packages 2 to become evident …¶0055][¶0060].
	
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of LUNDIN when modified by Abdo such that the method of determining integrity of said container in-line, such as at a convey belt as taught by Salmi, for the advantages such as: ensures high reliability and production rate in any working conditions, as well as the seal and integrity of each container fed to the downstream section of the station.







Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886